385 F.2d 417
Francis Jacob YOUNG, Appellant,v.UNITED STATES of America, Appellee.
No. 21287.
United States Court of Appeals Ninth Circuit.
Nov. 16, 1967.

Ansley Q. Hyman (argued), Encino, Cal., for appellant.
Wm. M. Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Anthony Michael Glassman (argued), Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before KOELSCH and BROWNING, Circuit Judges, and POWELL, District judge.
PER CURIAM:


1
We have examined the record in the light of the specifications of error and briefs and oral arguments of counsel, and are satisfied that the evidence was sufficient to sustain conviction, and no prejudicial error occurred.


2
Affirmed.